DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 2/2/2021 has been entered. In the amendment, Applicant amended claims 1-4 and 7, cancelled claims 6 and 8, added new claims 9-19. Currently claims 1-5, 7 and 9-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the layer” in ll. 14. It appears to mean “the same layer” including the plurality of first transparent electrodes, the plurality of second transparent electrodes and the 
Claims 10-14 are rejected because they depend on claim 9.
Claim 15 is rejected for substantially the same rationale as applied to claim 9.
Claims 16-19 are rejected because they depend on claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9-11, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamai et al. (WO 2015/019805; its English equivalent US PGPUB 2016/0139710 being used in this examination).
Regarding claim 1, Yamai teaches a transparent electrode member (Figs. 1-2: input panel 6) comprising:
a base (Fig. 4: light transmitting film 11) having a translucent property, the base having a first surface (Fig. 4: surface 11a); 
first and second transparent electrode patterns (Fig. 2: first electrode portions 21, connection conductive regions 22 and surrounding non-electrically conductive regions 25 form a first transparent electrode pattern as a whole; second electrode portions 23 and surrounding non-electrically conductive regions 25 form a second transparent electrode pattern as a whole) 
an insulating layer (Figs. 2-3 and 5: layer formed by non-electrically conductive regions 25) provided on the first surface, 

a plurality of first transparent electrodes (Fig. 2: first electrode potions 21) arranged in a first direction (Fig. 2: Y-direction); and 
a first transparent wire (Fig. 2: connection conduction regions 22) provided between and electrically connecting two adjacent first transparent electrodes, the first transparent wire being formed integrally with the first transparent electrodes and having a width smaller than a width of the first transparent electrodes viewed from the normal direction (Figs. 2-3), 
wherein the second transparent electrode pattern is formed of a second part (Fig. 2: second part formed by second electrode portions 23 and non-electrically conductive regions 25 collectively form a second part of the dispersion layer) of the dispersion layer having a second conductive portion (Fig. 2: second electrode portions 23 collectively form a second conductive portion) and a plurality of second optical adjustment portions (Fig. 2: non-electrically conductive regions 25 between second conductive portions 23) surrounded by the second conductive portion, the second transparent electrode pattern including: 

	wherein the insulating layer is provided between the first transparent wire and the second transparent electrodes adjacent thereto (Figs. 2-3), and between the first transparent electrodes and the second transparent electrodes adjacent thereto (Figs. 2-3), 
and wherein the first transparent wire and portions of the first transparent electrodes in a vicinity of the first transparent wire are formed of a first non-adjustment region (Fig. 3: first non-adjustment region including connection conduction region 22 and adjacent portions of first conductive regions 21) of the first part of the dispersion layer which includes the first conductive portion but and lacks the first optical adjustment portions.

Regarding claim 2, Yamai teaches the transparent electrode member according to Claim 1. Yamai further teaches the transparent electrode member according to Claim 1, wherein a portion of the second transparent electrodes in the vicinity of the first transparent wire forms a second non-adjustment region (Figs. 2-3: region of second conductive portions 23 below organic insulating layer 31) of the second part of the dispersion layer which includes the second conductive portion but lacks the second optical adjustment portions.

claim 3, Yamai teaches the transparent electrode member according to Claim 1. Yamai further teaches the transparent electrode member according to Claim 1, further comprising: 
a second transparent wire (Fig. 3: bridge wire 32; [0035]: first sentence, bridge wire formed of ITO) provided between and electrically connecting two adjacent second transparent electrodes, the second transparent wire crossing over the first transparent wire with an insulating material (Figs. 2-3: organic insulating layer 31) interposed therebetween in the normal direction.

Regarding claim 5, Yamai teaches the transparent electrode member according to Claim 4. Yamai further teaches the transparent electrode member according to Claim 4, wherein the insulating layer is made of the insulating material of which the matrix of the dispersion layer is made (Figs. 2-3 and 5).

Regarding claim 9, Yamai teaches a transparent electrode member (Figs. 1-2: input panel 6) comprising: 
a base (Fig. 4: light transmitting film 11) having a translucent property, the base having a first surface (Fig. 4: surface 11a);; 
a plurality of first transparent electrodes (Figs. 2-3: first electrode portions 21) arranged in a first direction (Fig. 2: Y-direction); 
a plurality of second transparent electrodes (Figs. 2-3: second electrode portions 23) arranged in a second direction (Fig. 2: X-direction) crossing the first direction, such that the 
a first transparent wire (Figs. 2-3: connection conduction wire 22) provided between and electrically connecting two adjacent first transparent electrodes; and 
an insulating layer (Figs. 2-3 and 5: layer formed by non-electrically conductive regions 25) provided between the first transparent wire and the second transparent electrodes adjacent thereto, and between the first transparent electrodes and the second transparent electrodes adjacent thereto, 
wherein the plurality of first transparent electrodes, the plurality of second transparent electrodes, and the first transparent wire are formed of a same layer (Fig. 4: electrically conductive layer 12) provided on the first surface of the base, the layer including a conductive portion (Figs. 2-3: first electrode portions 21, connection conductive regions 22 and second electrode portions 23 form a conductive portion collectively; Fig. 5C: electrically conductive regions 20 form a conductive portion collectively) having conductive nanowires (Fig. 4: silver nanowire 13a) dispersed in a matrix (Figs. 4-5: nanowire network 13 embedded in acrylic-based resin layer 14 as a matrix) made of an insulating material (Figs. 4-5: acrylic-based resin layer 14) with a first dispersion density (Fig. 5C: density of nanowire in electrically conductive regions 20), and a plurality of optical adjustment portions (Figs. 2-3 and 5C: non-electrically conductive regions 25) having conductive nanowires dispersed in the matrix with a second dispersion density (Fig. 5C: density of nanowire in non-electrically conductive regions 25) smaller than the first dispersion density (Fig. 5C: non-electrically conductive regions 25 has a second dispersion 
wherein in the first transparent electrodes and the second transparent electrodes, the plurality of optical adjustment portions are arranged discretely with each other (Figs. 2-3) and each optical adjustment portion is surrounded by the conductive portion viewed from the third direction (Figs. 2-3), 
and wherein the first transparent wire is formed integrally with the adjacent first transparent electrode (Fig. 3) and has a width smaller than a width of the first transparent electrodes (Fig. 3) viewed from the third direction, the first transparent wire and portions of the adjacent first transparent electrodes continuing to and in a vicinity of the first transparent wire are formed of a first non-adjustment region (Figs. 2-3: region of second conductive portions 23 below organic insulating layer 31) of the layer which includes the conductive portion but lacks the optical adjustment portions.

Regarding claim 10, Yamai teaches the transparent electrode member according to Claim 9. Yamai further teaches the transparent electrode member according to Claim 9, wherein a portion of each second transparent electrode in a vicinity of the first transparent wire is formed of a second non-adjustment region (Figs. 2-3: region of second conductive portions 23 below organic insulating layer 31) of the layer which includes the conductive portion but lacks the optical adjustment portions.

claim 11, Yamai teaches the transparent electrode member according to Claim 10. Yamai further teaches the transparent electrode member according to Claim 10, further comprising: 
a second transparent wire (ig. 3: bridge wire 32; [0035]: first sentence, bridge wire formed of ITO) provided between and electrically connecting two adjacent second transparent electrodes, the second transparent wire crossing over the first transparent wire with an insulating material (Figs. 2-3: organic insulating layer 31) interposed therebetween in the third direction.

Regarding claim 13, Yamai teaches the transparent electrode member according to Claim 12. Yamai further teaches the transparent electrode member according to Claim 12, wherein the insulating layer is made of the insulating material of which the matrix of the layer is made (Figs. 4 and 5).

Regarding claim 15, Yamai teaches a transparent electrode member (Figs. 1-2: input panel 6) comprising: 
a base (Fig. 4: light transmitting film 11) having a translucent property, the base having a first surface (Fig. 4: surface 11a);; 
a plurality of first transparent electrodes (Figs. 2-3: first electrode portions 21) arranged in a first direction (Fig. 2: Y-direction);  
a first transparent wire (Figs. 2-3: connection conduction wire 22) provided between and electrically connecting two adjacent first transparent electrodes;

an insulating layer (Figs. 2-3 and 5: layer formed by non-electrically conductive regions 25) provided between the first transparent wire and the second transparent electrodes adjacent thereto, and between the first transparent electrodes and the second transparent electrodes adjacent thereto, 
wherein the plurality of first transparent electrodes, the plurality of second transparent electrodes, the first transparent wire, and the insulating layer are formed of a same layer (Fig. 4: electrically conductive layer 12) provided on the first surface of the base, the layer including a conductive portion (Figs. 2-3: first electrode portions 21, connection conductive regions 22 and second electrode portions 23 form a conductive portion collectively; Fig. 5C: electrically conductive regions 20 form a conductive portion collectively) having conductive nanowires (Figs. 2-3: silver nanowires 13a) dispersed in a matrix (Figs. 4-5: nanowire network 13 embedded in acrylic-based resin layer 14 as a matrix) made of an insulating material (Figs. 4-5: acrylic-based resin layer 14) with a first dispersion density (Fig. 5C: density of nanowire in electrically conductive regions 20), and a plurality of optical adjustment portions (Figs. 2-3 and 5C: non-electrically conductive regions 25) having conductive nanowires dispersed in the matrix with a second dispersion density (Fig. 5C: density of nanowire in non-electrically conductive regions 25) smaller than the first dispersion density (Fig. 5C: non-electrically conductive regions 
wherein in the first transparent electrodes and the second transparent electrodes, the plurality of optical adjustment portions are arranged discretely with each other (Figs. 2-3) and each optical adjustment portion is surrounded by the conductive portion viewed from the third direction (Figs. 2-3), 
wherein the insulating layer is formed of the matrix portion of the layer, and is formed continuously to the first transparent wire, the first transparent electrodes, and the second transparent electrodes (Figs. 2-3 and 5), 
and wherein the first transparent wire is formed integrally with the adjacent first transparent electrode (Fig. 3) and has a width smaller than a width of the first transparent electrodes (Fig. 3) viewed from the third direction, the first transparent wire and portions of the adjacent first transparent electrodes continuing to and in a vicinity of the first transparent wire are formed of a first non-adjustment region (Figs. 2-3: region of second conductive portions 23 below organic insulating layer 31) of the layer which includes the conductive portion but lacks the optical adjustment portions.

Regarding claim 16, Yamai teaches the transparent electrode member according to Claim 15. Yamai further teaches the transparent electrode member according to Claim 15, wherein a portion of each second transparent electrode in a vicinity of the first transparent 

Regarding claim 17, Yamai teaches the transparent electrode member according to Claim 15. Yamai further teaches the transparent electrode member according to Claim 15, further comprising: 
a second transparent wire (ig. 3: bridge wire 32; [0035]: first sentence, bridge wire formed of ITO) provided between and electrically connecting two adjacent second transparent electrodes, the second transparent wire crossing over the first transparent wire with an insulating material (Figs. 2-3: organic insulating layer 31) interposed therebetween in the third direction.

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12, 14 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693